Dismissed and Memorandum Opinion filed July 29, 2014.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-14-00422-CV

     MICHAEL OKPAMEN AND AMAZING GRACE HEALTHCARE
                 SERVICES, INC., Appellants
                                       V.
 DANIEL OSUAGWU, CATHERINE OSUAGWU, LARRY EWEKA AND
        LUCKY HEALTH CARE SERVICES, INC., Appellees

                   On Appeal from the 234th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2011-67278

                MEMORANDUM                    OPINION


      This is an attempted appeal from a judgment signed January 27, 2014.
Appellants filed a timely motion for new trial on February 26, 2014. Appellants’
notice of appeal was filed May 30, 2014.
      When appellants have filed a timely post-judgment motion, the notice of
appeal must be filed within 90 days after the date the judgment is signed. See Tex.
R. App. P. 26.1(a).

      Appellants’ notice of appeal was not filed timely. A motion for extension of
time is necessarily implied when an appellant, acting in good faith, files a notice of
appeal beyond the time allowed by Rule 26.1, but within the fifteen-day grace
period provided by Rule 26.3 for filing a motion for extension of time. See
Verburgt v. Dorner, 959 S.W.2d 615, 617–18 (1997) (construing the predecessor
to Rule 26). Appellants’ notice of appeal was not filed within the fifteen-day
period provided by Rule 26.3

      On July 1, 2014, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a).
Appellants’ response fails to demonstrate that this court has jurisdiction to
entertain the appeal.

      Accordingly, the appeal is ordered dismissed.



                                       PER CURIAM


Panel consists of Justices Boyce, Busby, and Wise.




                                          2